Citation Nr: 0624475	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as resulting from exposure to a hazardous chemical.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for degenerative 
changes, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran timely disagreed in March 
2004.  In August 2004, the RO issued a statement of the case 
(SOC).  The veteran's timely substantive appeal was received 
in September 2004.  The RO issued a supplemental statement of 
the case (SSOC) in November 2004.

The claims on appeal are more accurately stated as set forth 
on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the RO issued the November 2004 SSOC, which included 
consideration of clinical records dated through August 2004, 
the veteran submitted additional clinical records dated from 
January 2005 though December 2005.  These clinical records 
include evidence which is relevant to the veteran's claims 
that his service-connected lumbar spine and left knee 
disabilities have increased in severity since the last VA 
examination.  The veteran has not waived review of thee 
records by the agency of original jurisdiction.  The claims 
must be remanded for consideration of the relevant records 
dated after the last SSOC was issued.

In its February 2004 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
skin disorder on the basis that the veteran did not submit 
any evidence that he was exposed to Agent Orange.  The 
veteran did not allege that he was exposed to Agent Orange.  
Rather, the veteran contends that he was exposed to some type 
of chemical used as an herbicide during the time the veteran 
was stationed in Korea in the early 1950s; the veteran has 
indicated that the chemical to which he was exposed was not 
Agent Orange, which was not yet in use by the military.  
Nevertheless, the veteran contends, some chemical agent was 
used as an herbicide, and that that chemical was a hazardous 
chemical which he believes caused his current skin disorders.  
Further development of this claim is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's personnel records 
should be requested from the National 
Personnel Records Center so that the 
beginning and ending dates that the 
veteran was stationed in Korea may be 
verified.  

Then, the service department (Army) or 
other appropriate source should be asked 
whether it has any records which would 
show what chemicals or processes were 
used as defoliants at and around the 
Demilitarized Zone (DMZ) in Korea during 
the relevant period, which should be 
specified for the service department.  
The service department should be asked 
whether there are records of hazardous 
chemicals or agents used by the unit to 
which the veteran was assigned while in 
Korea, as determined from the veteran's 
personnel records.  

2.  The veteran's current VA clinical 
records, from December 2005 to the 
present, should be obtained and 
associated with the claims file.  

3.  The veteran should be afforded VA 
examination to determine the current 
severity of service-connected 
degenerative disc disease, lumbar spine, 
and the current severity of left knee 
disability.  The claims folders should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
examiner(s) should describe the current 
symptoms and severity of the service-
connected lumbar disc disease and the 
left knee disability.  Any diagnostic 
examination required to confirm or 
describe the severity of disability 
should be conducted.  The examiner(s) 
should describe actual limitation of 
motion or the functional equivalent of 
limitation of motion due to less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination, and 
pain on movement

4.  After attempts to obtain information 
as to the chemical agents use to 
defoliate the DMZ in Korea have been 
conducted, the veteran should be afforded 
VA examination of the skin.  The claims 
file must be made available to and 
pertinent documents therein reviewed by 
the examiner in connection with the 
examination.  The examiner should be 
asked to state the diagnosis which may be 
assigned to each current skin disorder, 
and should provide an opinion as to 
whether it is as least as likely as not 
that any skin disorder is related to the 
veteran's service, to include due to 
exposure to any identified defoliant 
agent.  The examiner should describe the 
rationale for each opinion expressed.

5.  Thereafter, the claims on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
The veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


